       Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 1 of 17




      UNITED STATES DISTRICT GOURT FOR THE DISTRICT OF CONNECTICUT
                                                                     I

                    PRO SE PRISONER CIVIL RIGHTS COMPLAINT
                                                                                         ,q1
                                                                         ú4Jt èi9
                                                                                 Í-"..
                                                                                  ué,        ì
                                                     CASE NO                                     r"'i i
                                                                                     e
                                                                                         s
PLAINTIFF(S) [Write the name(s) of the person(s) complaining. Do not use et              1
                                                                                             Ë
 13   c.^,ì.o
                ". M I cVrc^p-l G cc^,u




VS




DEFENDANT(S) [Write the name(s) of the person(s)you are suing. lf you do not know a
name, write "John Doe" or "Jane Doe." lnclude the defendant's rank or title if you know
it. Do not use et al.l
     A\ +rÞ            Li     coc\   - \'i+qk- , t¡ q,Mxn
 \       Ur o îv\ ù\ùof ç .          c,r"S5oct   o,to u.-ç¿l"r''

 Lc¡ CnaS-b ocv ¡       $-S   S   r>cü c^.è.-    vJcl¡fu4

     R\.^ cf c¡, \ro c    P   cl son<




Complete every section and SIGN THE LAST PAGE.

Revised 12/13/18
       Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 2 of 17




A. JURISDICTION

Because federal courts cannot hear every kind of claim, you must identify the law that
says this court can hear your claim. There are two possibilities. Check one.

I can bring my complaint in federal court because I am suing

   1                       State, county or city employees for violating my federal rights
            under 42 U.S.C. Sec. 1983/1985/1986; OR

   2                    Federal employees for violating my federal rights under Bivens v
            Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
            and 28 U.S.C. Sec. 1331.


B. pLAtNTtFF (THE PERSON FTLTNG THIS GOMPLAINT)

   lf there is more than one plaintiff, attach additional pages. Provide items a, b, and c
   for each plaintiff.

       1.    First Plaintiff
            a.      Fuil Name,
                                  R cqrrolo n ltf,o      L_rvrpÅ   Ç    C"y-
            b.    lnmate Number:
                                        I   Sl j6   _   bqq
            c.    Correctionatfacility:     PCt \ c*nbt^cy
c. DEFENDANT (THE PERSON WHOSE ACTIONS YOU ARE COMPLAINING
   ABOUT)

   lf you are suing more than six defendants, attach additional pages. Provide items a,
   b, and c for each defendant.

       1.   First Defendant
             a.    Full Name:     y'4. Lîcon-       Vitc'þ
            b.    Rank or   Title: L¡c.fo{¡n

            c.    Workplace:      !c\   þ<^nlot-*c/ I Rr'^c¿t^t,
                                                                   o{   ÎC   ISoNJ'


                      3)     t/
                               f P e-tv\bcÞtre- Ro'^d-
                           l)c,rr.b***, C.T Õ G<cl't
Revised 12/13/18
                                                2
      Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 3 of 17




      2     Second Defendant                       r      r^
            a.   Full Name: . \¡O
                               þ            n"ct CIo ft
            b.                          ï0,þ- t¡c'¡^d¡Â
                  Rank or Title: A Ss o c
                                                              0çqcIsoru
                                                   15i^t'¿"¡^
            c.    workplace: Fcr     l¡o'rrbi^cþ'                   cT oGf      út
                          ':.\tl I I or'¡bce*t         ilil;
                                                         ùc^^þ'^r'l
       3.   Third Defendant
             a. Full Name      Co nnSl ÕoK
                                                   \Ðc"rdrn
            b.    Rank orTitle:    â sso¿lc^þ
            c     workp,ace
                                   tçll:XïK:yJ                    J*T-i^         c:r'Ytq


       4.   Fourth Defendant
                                               D{ R c[5otrs
             a. Full Name:     þrr-*.c^,u
            b.    Rank or Title

            c.    Workplace:   UNhfÐUù
       5.   Fifth Defendant                   ^
             a. Full Name:
            b.    Rank or Title

            c.    Workplace

       6.   Sixth Defendant
             a. Full Name
            b.    Rank or Title:

            c.    Workplace

D. REASON FOR COMPLAINT

WARNING: Contact lnmate Legal Aid Program. Gommon mistakes can get your
case dismissed as frivolous or for failure to state a good legal claim. lf this happens,
you will still have to pay the filing fee, even if you are proceeding in forma pauperis. To
avoid losing your filing fee, please read this information carefully and consult lnmate Legal
Aid Program before you file.

Revrsed 12/13/18
                                               3
     Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 4 of 17




1. Failure to use the prison grievance process before suing. lf you have not followed all
the steps in the grievance process before you come to court, the defendants may ask the
Court to dismiss your claims for "failure to exhaust administrative remedies."

2. Complaining about incidents that happened a long time ago: lf you are suing about
events that happened more than three years ago, the defendants may ask the Court to
dismiss your case under the "statute of limitations."

3. Suing people who were not personally involved: You can generally only sue
defendants who were directly involved in harming you. ln order to sue a supervisor, you
must usually show that the supervisor knew about the actions of other defendants and
failed to stop them.

4. Suing defendants who have immunity to suit for money damages: You generally
cannot sue the following people and entities for money damages: the State of
Connecticut; agencies of the state (like the Department of Correction); the United States
government; the President of the United States (for actions taken while President);judges
(for actions taken in connection with judicial duties); parole board officers (for actions
taken in imposing parole conditions or revoking parole); prosecutors (for actions taken in
performing duties integral to the criminal judicial process). lf you think you have a claim
for money damages against such people or entities, check with lnmate Legal Aid Program
first. lf you name defendants who are immune to suit from money damages and your suit
is dismissed on that basis, you will lose your filing fee,

5. Complaining about a criminal conviction or prison disciplinary proceeding that resulted
in loss of good time credits or other change to your time in prison. lf winning your claims
"would necessarily imply the invalidity" of a criminal conviction or prison disciplinary
punishment affecting the time served, then you cannot make these claims under Section
'1983 unless you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding. See Heck v. Humphrey, 512 U.S.
477,487 (1994).

Please note that this is not a complete list of the problems you might encounter with your
case. The Court cannot give you legal advice and will not appoint a lawyer for you until
it is clear that you have a good legal claim. Until then, your best strategy is to call the
lnmate LegalAid Program before you file a complaint. lf lnmate LegalAid Program says
you do not have a good case, you should consider that advice very seriously.

Now you need to explain how your federal rights were violated (remember that not every
violation of state law or prison regulations amounts to a violation of federal law). What
you need to tell the Court is who did what, when they did it, and how you were harmed.




Revrsed 12/13/18
                                             4
              Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 5 of 17




      You do not need to cite to the Constitution, any statutes, or any cases. However, it is
      important to be specific about dates, times, and the names of the people involved. lt is
      helpful to put each important fact in a separate, numbered paragraph.

      lf you do not know the name of the person who harmed you, call that person Defendant
      Doe and provide some information from which it will be possible to identify the person -
      for example, gender, rank and shift. lf there is more than one defendant whose name
      you do not know, call them Defendant Doe1, Defendant Doe2, and so on.

      Here is an example of the proper way to describe your claims

      Example of Statement of Case
      1. On April 12, 2015, I fell and injured my foot during a basketball game with other
         prisoners.
      2. After the game, I asked Defendant CO Brian Smith to let me see the nurse. Defendant
         CO Brian Smith told me that I could not see the nurse because it was not an
         emergency.
      3. During the afternoon, my foot became swollen and very painful.
      4. At about 5 p,m., in the presence of my cellmate Bill Bloggs, I told Defendant Lieutenant
         Jane Doe, who was the shift supervisor, that I needed a doctor and showed her my
         swollen foot.
      5. Defendant Lieutenant Jane Doe brought me two Tylenol and told me that I could not
         see the nurse until sick call the next morning.
      6. The next day, I could not get out of bed because my foot was so swollen and painful. I
         had to go to hospital and have an operation to fix my foot.
      7. I had to take pain medication for two months after the operation and have needed a
         walking stick for support since that time.
      Now describe your claims.
                                                                                                                clt
                                                                            *'tr'\ nst ç""- t\"''fo
                                                                                                       î'r'y'
      Statement of Case
      1.   l,t^.¡-   \5..-r-cø,^.r
                                  eQ I,c\ 5a os ì > c\\sco¡*¡r"øbì ^h
                                                           D ì :" ^Óttr"'
                             I ect wvt
                                        Þurbe\cQ w'urt ¿-t
$\sc.ur   l\t'f !o{ø[                                                                                tc'obb"¡n
                                                                 :Þ\ sr¡rr"rzr lqn¿lqrr n,*r'vc''uk- ì¡tnut¿s'
       2 rwy\n\*i,!¿ ct".cnr . Þ¿w r.:.*y¿                 br-.c- o*-,vrùô/- *.orwrtlff€-
                                                                                              btt"¿i
 (c,r_,nwri t$ or,À Q.r*\ g L."t ns
                                    wìtv.
                                                                                  c..r.o   |eo-ìnåv|,tr,+,e,\bä
                                                        r,naLQî*-5Qac<-t,.
      ¡. þ.ò t.ìc¡u*g þa.Jvt*.0.Ìç.oc¡;s
                       *- u-c¿r-( s þo n-'vrø"Ì I "
 [rcstr I c,t i ^? ; t                                                                 h<''v<- às,.w¿" wIÞ.ç

      ¿Ë
      *'-
          (^...ì  r ì s .^n .        -*iffi;"î L"fii iJ":;-'o'
               ¡l blnç (tS c'^         '
       Revised 12/13/18
                                                       5
                Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 6 of 17


                                                                                             (co'^ e$^s
                                                                          tt'rbcþþf% \Aø
                                       Not ìs bo\c..rsi'oLc¡,þe¡r*\r5                                  c'r<-
      5. Þrrhub\\\\tcnvroo                                                       ---''-v\5*^1u*tlls
              w',ss'                       ïr:       t*.""* vþw':,,^o*


    'åîI,ïK:-'-îH;-:iïíï*.;::ï-
    -,r.""t
             **, îiËï'ufu
      T. {-b iE; ^b
        ^ni)^,i*" .tiXq*     c\ ^s.r
                                       :
                                                            n^*- .
                                                         oQ€ens¿-'
                                                                     , _^o( \\,.d^c,.s Àc*îoQe'¡x'¿¡
                                                                                                         l^r"rd..r

                    t r'-r'r-(r'St                                                                   c'^r)-
      €   crnc¡-ì
                                           r^ þoT
                                           ïir:,î;:'-t;obr^\,g
                                                                                        \,r¡rQcv\c

                                            "*':.Ï;"n*,n,oñ          o *::j \^c\Qocccttrtwl'
       u o\ïlJi ;ii
                                                 Q-$rc"'r'
               c'\cb *'tt,
                            -:,.;                                                 q¡nc'ì
                                                                o,,øbc*se-ss to
                                                                                                              t-
c¡¡ù  ,i.*.
î''1    o'*               ï:[:::äïfrr,
                           ^. ,.,**  Ss,r "ntî:r_:äSiä;'
  -- n          I :" ;î:1 iI:
              .,*ï;:#:iil:Ïiil:{                     t:Y     :U,',]::1ff.ò";':L     o'nÀ-
   a,,J*.ìo''¡'bì i . l;
                       0
                              \çø.v'ÌÞ Ìi,"*- o*u        l.ì,"'t
                                                            ¡cn  l     çl,çi btdtc^
                                                                   tt¡ç+çibt
                                                                   rt¡
         -t"
       10.
              fov
          \   nsVc'
               c\\\
       lf you need more space, attach additional pages, but be as brief as possible.

       E.     REQUEST FOR RELIEF
       Tell the court what kind of relief you want. Remember: (1) You can only get money
       damages for mental or emotional injury if you were also physically injured; (2) Money
       damages may be reduced to pay restitution to victims of your crime and fees for a
       courtappointed attorney, if you had one; (3) You cannot use a Section 1983 or Bivens
       action to request release from custody, a reduction in your sentence, or a restoration of
       good time credits. For any of these, you must request a Writ of Habeas Corpus.

          /,n    qttt,"\ c^^d a.ruroür¡on rt \nì          {'ofue-t'nc¡ c\ì scrî or lnú\,te-l-
                                              ^,** ò^",
              Crclca-\ns Þ Qoc îwâÍßO&ct t¿c¡bt¿er,{ Þ¿trsto Q rna¡¡r¡,bi s o cc,{¡s




       Revrsed 12/13/18
                                                             6
      Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 7 of 17                            i.

                                                                                                !




                                                                          \
                                                                            I
F.     DO YOU WISH TO HAVE A JURY TRIAL? YES                       NO

G.     DEGLARATION UNDER PENALTY OF PERJURY-

warning: You must sign this or your complaint will not be filed.

By signing this complaint, I certify under penalty of perjury that the information contained
¡n tnié complaint is true and accurate to the best of my knowledge. I understand that if I
lie in this complaint, I may be prosecuted for perjury, and punished with as much as five
(5) years in prison and/or a fine of $250,000. See 18 U.S.C. Sections 1621,3571.


Signature
            jjr    tr- Qo-nbcûrìa S.øt t)cvrùus5r,cx         Ct / t> I Lq
Signed at                                            "ût¿h
                                 (Location)                         (Date)



lf there are additional plaintiffs, attach another page with the name and signature of each
plaintiff on it. The complaint cannot be filed without a signature from each plaintiff'

H.     FINAL INSTRUCTIONS

WARNING: Your complaint will not be filed unless you complete each of these steps:

        1.        Answer all questions on the complaint form'

       2.         Sign the Declaration under Penalty of Perjury on p. 7

Remember, the Clerk cannot file your complaint unless you take all of the steps above.



 Revlsed 12/13/18
                                               7
Inmate StatementCombined                                                                                                                                      Page                 I of2
                      Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 8 of 17

                                                                                                                                                    |'rcq"rt=:llÈ::   ..   :'       \
                                                                     lnmate Staternent                                                              ffi'.{¡tt-tg,
   lnruatc lìcg #;                         l.ç7.36{}.19                                (. urr.cnl   lnstitution:      Drlrbur_v      l:(.I
   lnrnale \;rnrc:                        {ìlì^\'. lll{ÀNlX)N                          llousing I'nit:                l);\N-l-Â
   l{e¡rort l)ntc:                        l)3,'1.ì'll) 19                              Living Quar.tcrs:              I0 r -007t.
   lìcpolt     I   irrrcr                  I I:.1{):2{i        Å\l
 Alpha                                                                                                             Transaction               Encumbrance
  Code Date/Time Reference# Pavment#                                       Receipt#   Transaction Tvpe                Amount                     Amount Endins Balance
  DAN      l0/2019 7:53:34TL08
          8/                                   I   0                                  TRUL Withdrawal                  ($lo.oo)                                                    $1.88
          PM
  DAN     8/ l0l20l9           5: I 5:29 UICPO8 I 9                                   lnmate Co-pay                     ($2.00)                                                $l1.88
          AM
  DAN     8/912019          6:30:54 TL0809                                            TRUL Withdrawal                   $l l.0s                                                $   13.88
          PM
  DAN     8/8/2019 9: I 5:50 TL0808                                                   TRUL Withdrawal                 ($lo.o0)                                                     $2.83
          PM
  DAN     8/8/2019 8:40:29 TL0808                                                     TRUL Withdrawal                 ($l s.oo)                                                $12.83
          PM
  DAN     818/2019 8:08:27 TL0808                                                     TRUL Withdrawal                   $20.70                                                 $27.83
          AM
 DAN      8/7 /2019 I :5 I        :29 TL0807                                          TRUL Withdrawal                 ($3o.oo)                                                     $7.13
          PM
 DAN      8/612019 9:20:           l9    TL0806                                       TRUL Withdrawal                   $   l s.20                                             $37. I 3
          PM
 DAN      8/6/2019 6:52:56 TL0806                                                     TRUL Withdrawal                 ($3o.oo)                                                 $21 .93
          PM
 DAN      8/6/2019 6:58:46 TL0806                                                     TRUL Withdrawal                   ($2.00)                                                $s 1.93
          AM
 DAN      8/512019          6:33:13 TL0805                                            TRUL Withdrawal                 ($l o.o0)                                                $s3.93
          PM
 DAN      8/ 5/2019 3:58:02 TL0805                                                    TRUL Withdrawal                   $   13.40                                              $63.93
          PM
 DAN      8/5/2019          l:21:l   I   TL0805                                       TRUL Withdrawal                 ($3o.oo)                                                 $50.s3
          PM
 DAN      81   5/2019 I I :44:49TL0805                                                TRUL Withdrawal                   ($2.00)                                                $80.s3
          AM
 DAN      815/2019 7:34:59 25                                                         Sales                           ($1s.45)                                                 $82.53
          AM
 DAN      8/5/2019 7:31:36 24                                                         Sales                           ($60.50)                                                 $97.98
          AM
 DAN      8/4/2019 5:33:22 TL0804                                                     TRUL'Withdrawal                  $15s.ss                                             $ I     s8.48
          PM
 DAN      8/2/2019 3:38:01 TL0802                                                     TRUL Withdrawal                 ($3o.oo)                                                     $2.93
          PM
 DAN      8/2/2019 2:28:00 TL0802                                                     TRUL Withdrawal                 ($3o.oo)                                                 $32.93
          PM
 DAN      8/2/2019          l:55:47 TL0802                                            TRUL Withdrawal                 ($3o.oo)                                                 s62.93
          PM
 DAN      8I   2/20   I   9 I 2:37 :3 4T L0802                                        TRUL Withdrawal                 ($30.00)                                                 $92.93
          PM
 DAN      8/212019 I l:48: I I TL0802                                                 TRUL Withdrawal                 ($3o.oo)                                             s122.93
          AM
 DAN      8/2/2019          I I : 14:33TL0802                                         TRUL Withdrawal                 ($3o.oo)                                             $ I     52.93
          AM
 DAN      8/2/2019 l0:59:40UICPO8                      I   9                          Inmate Co-pay                     ($2.00)                                            $   182.93
          AM
 DAN      8/2/2019 6:42:24 19                                                         Sales                             ($5.s5)                                            $ I     84.93
          AM
 DAN      8/   I   /2019 I 0:33:46TL080 I                                             TRUL Withdrawal                  $l   84.6s                                          $   190.48
          PM
 DAN      8ll/2019 9:57 :27 TL080t                                                    TRUL Withdrawal                 ($3o.oo)                                                     $5.83
          PM
 DAN      8/ I /2019       8:53:35 TL080l                                             TRUL Withdrawal                 ($30.00)                                                 $35.83
          PM
 DAN      8/l/2019 8:20:30 TL080l                                                     TRUL Withdrawal                 ($30.00)                                                 $65.83
          PM
 DAN      8/ | /2019       7   :43:27 TL080l                                          TRUL'Withdrawal                 ($3o.oo)                                                 $95.83
          PM
 DAN      8l I /2019       6:35:52 TL080l                                             TRUL Withdrawal                 ($30.00)                                         s 125.83
          PM
 DAN                                     33319213                                     Western Union                    $ 150.00                                        $ I 55.83




https :// 1 0.3 3 .68.I }íltruweb/InmatestatementCombined.aspx                                                                                                  8113t2019
Inmate S tatementCombined                                                                                                                                          Page2 of2
                             Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 9 of 17
                 8/l/2019 4:04:18
                 PM
 DAN             7 131    /2019 4:3 I :59TL073        1                                          TRUL tWithdrawal                 ($r s.00)                               $s.83
                 PM
 DAN             7   l3l 12019 I :48: I I TL073 I                                                TRUL Withdrawal                  ($3o.oo)                               $20.83
                 PM
 DAN             7l3t/2019                     2372                                              BP 199 Request -                                      $28.00
                 l1:30:39 AM                                                                     Released
 DAN             7l3t/20t9                     2372                l3 l9                         Subscriptions                    ($28.00)                               $50.83
                 I l:30:39      AM
 DAN             7   /31/2019                  TL073l                                            TRUL Withdrawal                     $0.45                               $78.83
                 10:52:25       ltM
 DAN             1 /3 t   /20 19    7   :05 :39 333 19212                                        Westem Union                      $s0.00                                $78.38
                 AM
 DAN             7 /28    /20 I 9   3   :23 :3 6TL0'1 28                                         TRUL Withdrawal                   ($5.00)                               $28.38
                 PM
 DAN             7128/2019                     TL0728                                            TRUL Withdrawal                  ($l5.oo)                               $33.38
                 10:39:55 AM
 DAN             7/28/2019                     TFN0728                                           Phone Withdrawal                 (sl 0.00)                              $48.38
                 10:32:18 AM
 DAN             7/28/2019                     33319209                                          Western Union                     $30.00                                $58.38
                 l0:03:27 AM
 DAN             7 /28    /20 I 9   7 :3 4   :02TL07 28                                          TRUL Withdrawal                     $0.2s                               $28.38
                 AM
 DAN             7 /24/2019         8:3 I :34TFN0724                                             Phone Withdrawal                  ($3.00)                               $28. l 3
                 AM
 DAN             7/23/2019                     TL0723                                            TRUL Withdrawal                   ($s.oo)                               $31.13
                 I   0:   l9:00 AM
 DAN             7 /22/20     19 2: 49 : 59 TL07 22                                              TRUL Withdrawal                     $0.70                               $3ó. l 3
                 PM
 DAN             7/22/2019                     2372                                              BP 199 Request                                      ($28.00)
                 12:24:25 PM
 DAN             7/22/2019           2365                                                        BP 199 Request -                                      $28.00
                 12:23:55 PM                                                                     Released
 DAN             7 /22/2019 9:49: l3TFN0722                                                      Phone Withdrawal                  ($5.00)                               $35.43
                 AM
 DAN             7 /21 / 20   19 7 :39 :20TL07 2 I                                               TRUL Withdrawal                     $s.00                               $40.43
                 AM
 I   2if
                            Totål Transåctions:            l6l
                                                                                                                  Totals:                st.88             $0.00

                                                                                       Current Balances
                                        Available          Pre-Release           Debt            SPO              Other     Outstandins Administrative                 Account
     Alnha Code                           Balance             Balance Encumbrance Encumbrance Encumbrance                   Instruments               Holds            Bâlânce
     DAN                                      $1.88                $0.00         $0.00          $0.00             $0.00         $0.00                  $0.00              $1.88
     Totals:                                  $r.88                $0.00         $0.00          $0.00             $0.00         $0.00                  s0.00              $1.88


                                                                                         Other Balances
                                                  National 6              Natioanl 6         Local Max                                    Commissarv              Commissarv
                  National 6                        Months              Months Ave     Balance - Prev 30    Averaqe Balance            Restriction Start        Restriction End
      Months Deoosits                           Withdrawals            Dailv Balance               Davs       - Prev 30 Davs                       Date                    Date
                           $0.00                           $0.00               $0.00               $0.00                  $0.00




htç    s   :   // 1 0. 3 3 . 68 . I 0 6 I truweb/Inmate StatementCombined. aspx                                                                                     8l13t20t9
Inmate StatementCombined                                                                                                                                                       Page       I of2
                        Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 10 of 17



  lnmatc l{cg #:                                       l"{7^ì60"t9
                                                                                   lnmate Statemenf
                                                                                                        (lurrcnt Institulion      I-)i¡nlrr,rrv       |(.1
                                                                                                                                                                     ffi
  ln¡nafs \¡nrc:                                   Cll^Y. lìl{¡\NtX)N                                   ilousing t nit:           I):\N-l-¡\
  Ile¡rort l)ttc:                                  08; I -jl:r)           l9                            [.,iving Qualtcrs:        t0 I -0071      .


  llcpolt.l          inrc:                             I I :l l:4     t   Åì\'t
 Alpha                                                                                                                         Transact¡on                   Encumbrance
 Code      DateÆime                               Reference#                      Payment#   Receipt#   Transaction Type          Amount                         Amount Endine Balance
 DAN       7 I 20 I 20       19   9   :3   I : 5 6T L07 20                                              TRUL Withdrawal           ($10.00)                                         $3s.43
           PM
 DAN       '7
                /20/2019          7   :04:57 2365                                                       BP 199 Request                                            ($28.00)
           PM
 DAN       '1   120/2019          7   :03 :05     2290                                                  BP 199 Request -                                           $21.00
           PM                                                                                           Released
 DAN       7    120/20 19 2:5 I :53 TL07 20                                                             TRUL Withdrawal               $s.25                                        $45.43
           PM
 DAN       7/19/2019                              TL07t9                                                TRUL Withdrawal           ($10.00)                                         $40. r 8
           I l:21:55 PM
 DAN       7lt9t20t9                              TL07l9                                                TRUL Withdrawal             ($5.00)                                        $50. l        I
           l0:30:06 PM
 DAN       7 /1912019             9:04:37 33319200                                                      Western Union               $30.00                                         $55. r 8
           PM
 DAN       7/16/2019 8: l8: I 7 TL07l6                                                                  TRUL Withdrawal             ($5.00)                                        $25. 1 8
           PM
 DAN       7 / l6/2019 5:02:36TL07 16                                                                   TRUL Withdrawal               $0.7s                                        $30.1         I
           PM
 DAN       7/16/2019                              TL07l6                                                TRUL Withdrawal             ($s.oo)                                           s29.43
           l2:55:48 PM
 DAN       7/t6/2019                              69                                                    Sales                    ($ I 86.9s)                                          $34.43
           l0:52:10 AM
 DAN       7/15/2019                              2290                                                  BP 199 Request                                            ($2 I .oo)
           I I :31 :42 AM
 DAN       7 / I 5/2019 9:41 :03                  TL0715                                                TRUL Withdrawal            ($3o.oo)                                       $221 .38
           AM
 DAN       7/ 1      5/2019       7   :06:19 33319196                                                   Western Union                $s0.00                                       $2s 1.38
           AM
 DAN       7/    I   5/2019       7   :06:17 33319196                                                   Western Union              $200.00                                        $201 .38
           AM
 DAN       7    12/2019       3:06:02 TL0702                                                            TRUL Withdrawal               $0.55                                               $r.38
           PM
 DAN       7 /112019          1:54:46 TL070l                                                            TRUL Withdrawal             ($2.00)                                               $0.83
           PM
 DAN       7/112019           ll45:5376                                                                 Sales                      ($47.3s)                                               $2.83
           AM
 DAN       6/3012019 7:04:33 333 I 91                         8   I                                     Western Union                $50.00                                        $50. r 8
           PM
 DAN       6/25/2019 6:58: 19TL0625                                                                     TRUL Withdrawal             ($2.00)                                               $0.18
           AM
 DAN       6/25/2019 6:08:                   I7   TL0625                                                TRUL Withdrawal               $0.35                                               $2.18
           AM
 DAN       6 /24      /20 1 9     3 :39     :32   TL0624                                                TRUL Withdrawal             ($2.00)                                               $1.83
           PM
 DAN       6/24t2019                              TL0624                                                TRUL Withdrawal             ($5.00)                                               $3.83
           12..36..47 PM
 DAN       6/24/20t9                              30                                                    Sales                      ($l 1.00)                                              $8.83
           I I :51 :54        AM
 DAN       6/24/2019                              35                                                    Sales                    ($13 1.70)                                           $   r   9.83
           I I :06:21         AM
 DAN       6/24/2019 7:05:59333 19175                                                                   Western Union              $150.00                                        $15r.53
           AM
 DAN       6 / 13     / 20 I 9 2:21 :08 T L06 I 3                                                       TRUL Withdrawal               $0.20                                               $1.53
           PM
 DAN       6/ 12/2019 3 :29 :45                   TL06l2                                                TRUL Withdrawal            ($ 10.00)                                              $1.33
           PM
 DAN       6/12/20t9                              3l                                                    Sales                    (sls4.40)                                         $l1.33
           l1:45:45 AM
 DAN       6/12/20t9                              28                                                    Sales                         $0.00                                       $ r     65.73
           I l:43:02          AM
 DAN       6/lll20l9              4:55: l0TL061 I                                                       TRUL Withdrawal            $112.20                                        $ r     65.73
           PM
 DAN                                              333 19161                                             Western Union               $50.00                                         $s3.53




htçs   :// 1 0.3       3   .68.l06ltruweb/InmatestatementCombined.aspx                                                                                                          8lt3l20t9
Inmate StatementCombined                                                                                                                                           Page2        of2
                      Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 11 of 17
            6/10/2019 7:04:32
            PM
 DAN        6/8/2019 l2:2 I :35 TL0608                                                          TRUL Withdrawal                   ($10.00)                                   $3.s3
            PM
 DAN        6/8/2019 I l:25:53 TL0608                                                           TRUL Withdrawal                   ($3o.oo)                                 $ l 3.s3
            AM
 DAN        618/2019 l0:52:32 TL0608                                                            TRUL Withdrawal                   ($3o.oo)                                 $43.53
            AM
 DAN        618/2019       7:28:49 TL0608                                                       TRUL Withdrawal                   ($3o.oo)                                 $73.s3
            AM
 DAN        618/2019 6:47         :21 TL0608                                                    TRUL Withdrawal                   ($3o.oo)                             $ l   03.53
            AM
 DAN        617 12019      l2:34:03 UPSYO5 I 9                                                  Payroll - Psych                    $s0.00                              $   133.s3
            PM                                                                                  Treatment
 DAN        6 I 7 /201   9 I 2:22:32T L0607                                                     TRUL Withdrawal                   ($l s.oo)                                $83.s3
            PM
 DAN        617/2019       6:35:59 l6                                                           Sales                              ($7.80)                                 $98.s3
            AM
 DAN        617/20196:35:00 l5                                                                  Sales                             ($32.30)                             $r 06.33
            AM
 DAN        6/5/2019 7:l         l:20          TL0605                                           TRUL Withdrawal                      $s.35                             $ 138.63
            AM
 DAN        61412019       8:35:41 TL0604                                                       TRUL Withdrawal                   ($1o.oo)                             $ 133.28
            PM
 DAN        6/ 4/201     9 12:44:56TL0604                                                       TRUL Withdrawal                      $8.25                             $   143.28
            PM
 DAN        6/4/2019       1   l:51:   14      TL0604                                           TRUL Withdrawal                   ($1s.oo)                             $   135.03
            AM
 DAN        6/412019 l0:04:            1   5   333   l9l   55                                   Western Union                     $r 50.00                             $ I   50.03
            AM
 DAN        5/23/2019          3: 55:08        TFNO523                                          Phone Withdrawal                  ($12.00)                                   $0.03
            PM
 DAN        5   /22 I 20 I 9 9 :43 :28         TL} 522                                          TRUL Withdrawal                      $2.3s                                 $12.03
            PM
 DAN        5   122/20 19 6:53 :3 |            TL0522                                           TRUL Withdrawal                    (ss.oo)                                   $9.68
            PM
 DAN        5/2212019 6:53:06 TFN0522                                                           Phone Withdrawal                   $ 13.86                                 $14.68
            PM
 t2lt
                      Total Transactions: 161
                                                                                                                  Totals                 $1.88             s0.00


                                                                                      Current Balances
                                 Available                 Pre-Release          Debt            SPO               Other    Outstandins Administrative                 Account
  Aloha Code                       Balance                      Balance Encumbrance Encumbrance Encumbrance                 lnstruments               Holds           Balsnce
  DAN                                      $ 1.88                  $0.00        $0.00          $0.00              $0.00          $0.00                 $0.00                 $r.88
  Totals:                                  $1.88                   $0.00        $0.00          $0.00              $0.00          $0.00                 s0.00                 $r.88


                                                                                       Other Balånces
                                                 National 6              Natioanl 6         Local Max                                     Commissary             Commissary
        National 6                                  Months             Months Avs     Balance - Prev 30     Averase Balance            Restriction Start       Restriction End
   Months Denosits                             Withdrawals            Dailv Balance               Days        - Prev 30 Davs                       Dâte                      Date
                      $0.00                                $0.00              s0.00              $0.00                    $0.00




htçs://1 0.33.68. I 06/truweb/InmateStatementCombined.aspx                                                                                                         8lt3l20I9
Inmate StatementCombined                                                                                                              Page 1 of2
                  Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 12 of 17



  inuratc llcg #:                    1.57.¡60-19
                                                      Inmate Statement
                                                                         (lrrrrcnt Institution:      I)lnbur-v lr(ll
                                                                                                                               :ffi
  lnnrrlc \¡¡nlc:                   {ìlì¡\\'. I}¡ì^N|X)N                 llousing t nit:             I)^N-t-^
  l{c¡rolt l)atc:                   l)gi l.ìl:()lg                       Livins Qra'terc:            l0 I -0071     .


  Ile   port'l irrc:                I l:31:48   Ä!l
 Alpha                                                                                            Transaction           Encumbrance
 Code       Date/Time         Reference#         Pavment#   Receiot#   Transaction Tvpe              Amount                 Amount Endine Balance
 DAN        5/22/20t9         TFNO522                                  Phone Withdrawal               ($17.00)                                   $0'82
            9:43:23 AM
 DAN        512U20t9          TL0521                                   TRUL Withdrawal                 ($2.00)                              $17.82
            3:27:59 PM
 DAN        5/2U2019          TL052l                                   TRUL Withdrawal                     $0.20                            $19.82
            1:22:38 PM
 DAN        5/21t2019         TL052l                                   TRUL Withdrawal                ($l o.oo)                             stg.62
            l2:54:35 PM
 DAN        s/21/2019         62                                       Sales                         ($l20.e5)                              $29.62
            I l:28:36 AM
 DAN        5t2t/2019         333   l9t4l                              Western Union                  sl s0.00                            $ I    50.s7
            7:05:35    AM
 DAN        s/20t2019         TFNO52O                                  Phone Withdrawal                ($3.00)                                   $0.s7
            l0:37:59 PM
 DAN        5/18/2019         TL05 I 8                                 TRUL Withdrawal                     $0.80                                 $3 s7
            8:55:42 PM
 DAN        5/t7/2019         TL05   l7                                TRUL Withdrawal                 ($2.00)                                   s2.77
            l:36:52 PM
 DAN        5/11/2019         TL05 I 7                                 TRUL Withdrawal                 ($2.00)                                   s4.7"1
            9:l l:35 AM
 DAN        5ll6t20t9         TL05 I 6                                 TRUL Withdrawal                     $0.s0                                 $6 77
            I l:09:36 PM
 DAN        5/1612019         TL05 r 6                                 TRUL Withdrawal                 ($2.00)                                   $6'27
            10:42:17 PM
 DAN        5/15/2019         TL05 I 5                                 TRUL Withdrawal                     $0.6s                                 $8.27
            6:21:45 AM
 DAN        5/14/2019         TL05 14                                  TRUL Withdrawal                ($ I 0.00)                                 s7.62
            l0:42:15 PM
 DAN        5/13/2019         42                                       Sales                          ($76.   l0)                           $17.62
            l0:45:33 AM
 DAN        5/12/2019         TL05 I 2                                 TRUL Withdrawal                      $2.9s                           $93.72
            3:36:21 PM
 DAN        5/12/2019         TL05   l2                                TRUL Withdrawal                ($15.00)                              $90.77
            3:05:18 PM
 DAN        s/12/2019         334t9132                                 Money Gram                     $    100.00                          $10s.77
            9:03:11 AM
 DAN        5lt1l20t9         TLos   I   1                             TRUL Withdrawal                      $4.45                                ss.77
            8:41:48 AM
 DAN        5/8/2019          TL0508                                   TRUL Withdrawal                 ($s.oo)                                   $l'32
            5:02:48 PM
 DAN        5/6t20t9          TL0506                                   TRUL Withdrawal                ($   l5.oo)                                s6.32
            7:36:37 PM
 DAN        51612019          59                                       Sales                          ($1s.45)                              s2t.32
            11:52:39     AM
 DAN        5/6/2019          s8                                       Sales                          ($ 13.00)                             $36.77
            I l:51 :36   AM
 DAN        5/6/2019          57                                       Sales                         ($ I oo.4s)                            $49.77
            ll:49.'26 AM
 DAN        5/5/20t9          33319125                                 Westem Union                        $50.00                          $1s0.22
            8:04:34 PM
 DAN        5/5/2019          33419125                                 Money Gram                      $100.00                             $ I   00.22
            9:03:16 AM
 DAN        5t3/2019          TFNO503                                  Phone Withdrawal               ($ I 6.oo)                                 s022
            l:37:56 PM
 DAN        513/2019          TFNO503                                  Phone Withdrawal                    $13.52                           st6.22
            6:27:26 AM
 DAN        5/2t2019          TL0502                                   TRUL Withdrawal                      $0.80                                s2 70
            7:34:22PM
 DAN        4/30t2019         4                                        Sales                              ($7.7s)                                $1.90
            l:33:59 PM
 DAN        4/30t2019         2                                        Sales                                $7.75                                $9.65
            l:29:13 PM
 DAN                          5l                                       Sales                              ($7.75)                                $1.90




https://1 0.33.68. 1 06/truweb/InmatestatementCombined.aspx                                                                            8l13l20t9
Inmate StatementCombined                                                                                                                            Page2 of2
                    Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 13 of 17
            4129/2019
            I l:39:00 AM
 DAN        4t29/20t9         50                                            Sales                                     $7.7s                                     $9.6s
            I l:38:43 AM
 DAN        4t29/2019         42                                            Sales                               ($83.9s)                                        $1.90
            I l:21:52   AM
 DAN        4/28/2019         TL0428                                        TRUL Withdrawal                     ($15.00)                                    $8s.8s
            ll:22:20 AM
 DAN        4t28/2019         TFNO428                                       Phone Withdrawal                    ($2o.oo)                               $100.8s
            l0:47:33 AM
 DAN        4t28/20t9         334191 18                                     Money Gram                          $   120.00                              $   120.85
            9:03:12 AM
 DAN        4t2t/20t9         TFNO42I                                       Phone Withdrawal                     ($2.00)                                        $0.8s
            l0:53:57 AM
 DAN        4/2t/2019         TL042l                                        TRUL Withdrawal                           $1.95                                     $2.8s
            l0:53:02 AM
 DAN        4/18/2019         TL0418                                        TRUL Withdrawal                         ($2.00)                                     $0.90
            12'29:14 PM
 DAN        4^8/2019          TL04 I 8                                      TRUL Withdrawal                           $1.4s                                     $2.90
            6:43:05 AM
 DAN        4/1712019          TL04t7                                       TRUL Withdrawal                         ($5.00)                                     $1.45
            l:34:07 PM
 DAN        4ll7/2019          TL04l7                                       TRUL Withdrawal                         ($2.00)                                     $6.4s
            l0:33:08 AM
 DAN        4/15/2019          urcP04l9                                     Inmate Co-pay                           ($2.00)                                     $8.4s
            4:03:19 PM
 DAN        4/t512019          IJ                                           Sales                          ($l 0s.20)                                       $   10.45
            ll''32:22 AM
 DAN        4/t5/2019          3341910s                                     Money Gram                              $50.00                              $l15.6s
            l0:03:39 AM
 DAN        4/1312019          333 r9103                                    Western Union                           $50.00                                  $65.6s
            l0:04:20 PM
 DAN        4/t3/2019          TL04l3                                       TRUL Withdrawal                           $0.35                                 $ 15.6s
            7:19:59 PM
 DAN        4/1312019          TL04l3                                       TRUL Withdrawal                         ($s.00)                                 $ I   5.30
            5:   l2:02 PM
 DAN        411212019          TFN04I2                                       Phone Withdrawal                   ($1   0.00)                                 $20.30
            1l:22:10 AM
 1231
                    Total Trånsactions: 161
                                                                                                Totals                   $1.88              $0.00


                                                                     Current Balances
                            Available      Pre-Release         Debt            SPO             Other     Outstanding Administrative                    Account
  Alpha Code                 Balance          Balance Encumbrance Encumbrance Encumbrance                 Instruments                  Holds           Balance
  DAN                           $1.88              $0.00       $0.00          $0.00             $0.00         $0.00                     $0.00                   $1.88
  Totals:                       s1.88              s0.00       $0.00          $0.00             s0.00         $0.00                     $0.00                   $1.88


                                                                       Other Balances
                                      National 6       Natioanl 6          Local Max                                       Commissary             Commissarv
        National 6                       Months       Months Avs     Balance - Prev 30   Average Balance                Restriction Start       Restriction End
   Months Denosits                  Withdrawals      Dailv Balance               Davs      - Prev 30 Davs                           Date                        Date
                    $0.00                  $0.00             $0.00              $0.00                   $0.00




https :// 1 0.3 3 .68.106 ltruweb/InmatestatementCombined.aspx                                                                                       811312019
Inmate StatementCombined                                                                                                                                    Page 1 of        1
                 Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 14 of 17



  lnrnatc lìcg #:                1573ó0,19
                                                     Inmate Statement
                                                                                (lurrcnt Ins(itution          Dnrrbr"rrl'         ll(il
                                                                                                                                                 ffi
  lnrnatc \¡lnrc:                {ìlìÂ\'. lìll¡\NDON                            llousing l'nit:               r)^N-r-^
  l{e¡rolt l)ntr:                {}3"1-i;ll}19                                  [,iving Qualtcrs:             ll) I -0071     .

  l{rport lirrre:                 Il:-ìl:-5-lÅlVl
 Alpha                                                                                                    Transaction                     Encumbrance
 Code Date/Time Reference#                        Pavment#     Receiot#       Transaction Tvpe                Amount                          Amount Ending Balance
 DAN 4lrt/2019                 TL041l                                         TRUL Withdrawal                      $ 12.l s                                      $30.30
            4:41:32PM
 DAN 4/n/2019                  TL04l I                                        TRUL Withdrawal                 ($30.00)                                           $18.   ls
            3:27:08 PM
 DAN 4/10/2019                 TL04l0                                         TRUL Withdrawal                       $2.00                                        $48.1 5
            l0:24:57 PM
 DAN 4/10t2019                 TL04l0                                         TRUL Withdrawal                      ($2.00)                                       $46. I s
            3:53:15 PM
 DAN 4/10/2019                 t27                                             Sales                              ($1s.45)                                       $48. I 5
            l2:36:06 PM
 DAN 4/t0/2019                 t26                                             Sales                         ($l 1 l.os)                                         $63.60
            12:31:5'7 PM
 DAN        4/9/2019 l:03:53 33419099                                          Money Gram                          $60.00                                       $1 74.65
            PM
 DAN        4/9/2019 9:41:42 TFN0409                                           Phone lVithdrawal                  ($l o.oo)                                     $l14.65
            AM
 DAN 41812019                  33419098                                        Money Gram                         $100.00                                       $ 124.65
            l1:03:55 AM
 DAN        4/5/2019 l:05:05 TFN0405                                           Phone Withdrawal                    ($2.00)                                       $24.6s
            PM
 DAN        4/5/2019 3:15:05 TX040519                                          Transfer - In from                  $26.6s                                        $26.6s
            AM                                                                 TRUFACS
 LZ   J4
                 Total Transactions:      l6l
                                                                                                  Totals:                $1.88                      $0.00


                                                                      Current Balances
                           Available     Pre-Release            Debt            SPO               Other     Outstandine Administrative                         Account
  Alpha Code                Balance          Balance Encumbrance Encumbrance Encumbrance                    Instruments                         Holds           Balance
  DAN                          $1.88              $0.00         $0.00          $0.00              $0.00         $0.00                           $0.00             $1.88

  Totals:                      $1.88              $0.00         $0.00          $0.00              $0.00          $0.00                          s0.00             $1.88


                                                                        Other Balances
                                     National 6          Natioanl 6         Local Max                                     Commissarv                      Commissarv
           National 6                Months            Months Avg     Balance - Prev 30   Average Balance              Restriction Start                Restriction Entl
      Months Denosits           Withdrawals           Dailv Balance               Dåys      - Prev 30 Davs                                   Date                  Date
                 $0.00                   $0.00                $0.00               $0.00                   $0.00




https ://1 0.3 3.68.I}íltruweb/InmateStatementCombined.aspx                                                                                                  8lt3l20t9
Datet    0BI 1312019                                                                        Location:   DAN

Time     11:35:57 AM
                       Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 15 of 17
                                       Federal Bureau of Prisons
                            TRULINCS Account Transactions - Commissary
                                      Personal lnmate lnformation
  lnmate No: 15736049 lnmate Name: GRAY, BRANDON                       Avaitable Balance: S1.88

  Date           Reference    #   Transaction TYPe              Sender Last name                  Amount

  02/2812019     TFNO228          Phone Withdrawat                                                  51.2e

                                  Phone WithdrawaI                                                 -s1.oo
  02/28/2019 TFN0228
                                  Phone Withdrawal                                                  -se.00
  02t27 /2019    TFN0227
                                  Phone Withdrawal                                                -$10.00
  02/25t2019 TFNO225
                                  Phone Withdrawat                                                  -Ss.oo
  02t25t2019 TFN0225
                                  Phone Withdrawat                                                -510.00
  0z/22/2019     TFN0222
                 -rL0221          TRUL Withdrawat                                                    52.oo
   02t21/2019
   02/21t2019    TL0221           TRUL Withdrawat                                                   '52.00
                                  Phone Withdrawat                                                -s10.00
   02t21/2019 TFNO221
   02/2112019    TX022119         Transfer - ln from TRUFACS                                      5111.41

                                  Transfer - Out to TRUFACS                                       -5111.41
   02t21/2019 1X022119
   02/16t2019    TX021 61 9       Transfer - ln from TRUFACS                                      5111.41

                                  Transfer - Out to   TRUFACS                                     -5111.41
   02/16/2019    TX021619
   02/16/2019    TFN021 6         Phone WithdrawaI                                                  s25.20
                                  Sates                                                            -5s3.60
   02/1412019    18

   02t13/2019    T1021 3          TRUL Withdrawat                                                    51.8s
                                  TRUL Withdrawat                                                   -52.00
   0z/1212019    TL0212
                                  Phone WithdrawaI                                                 -52s.oo
   02t12/2019    TFN021 2

   02/1212019    33419043         Money Gram                    TRUESDELL                         5100.00
                                                                                                   -$83. ss
   02/08/2019    33               Sates

   02107 /2019   TL0207           TRUL Withdrawal                                                    50.3s
                 TL0207           TRUL Withdrawat                                                   -$5.00
   02t0712019
   02/07 /2019   urPP0119         Payrott -   IPP                                                    50.84

   02/0712019    TL0207           TRUL Withdrawat                                                    50.¿s

                                  TRUL Withdrawat                                                   -$2.00
   02/06/2019    T10206
                                  Phone Withdrawat                                                  -51.00
   02/03/2019    TFNO2O3




                                                                                     lnmate #: 15736049
Date:       08/13 /2019                                                                    Location:   DAN

         01:51:30
                          Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 16 of 17
Time:               PM
                                         Federal Bureau of Prisons
                                TRULINCS Account Transactions - Commissary
                                       Personal lnmate lnformation


  Date              Reference   #    Transactlon TYPe           Sender Last name              Amount

                                     Phone Withdrawat                                           -56.00
  03t29 t2019       TFN0329
                    TFN0325          Phone Withdrawal                                           -56.00
  03t2512019
  03/20t2019        T10320           TRUL Withdrawat                                             5t.ss
                                     TRUL Withdrawat                                            -52.00
  03/20t2419        T10320
                                                                                              -5177.10
  03/20/2019        23               Sates
                                     Phone Withdrawal                                          -$10.00
  03 / 19   /2019   TFNO31 9

  03/18t2019        T1031 8          TRUL Withdrawal                                             51.8s
  03t17 /2019       T10317           TRUL Withdrawat                                            '52.00

  a3t17 /2019       33419076         Money Gram                 TRUESDELL                     5160.00

  03 / 17   /2019   3331 9076        Western Union               GRAY                           $s0.00
  03/ 11 12019      T1031   1        TRUL Withdrawat                                             sl.85
                    TL03f0           TRUL Withdrawat                                            -52.00
  03t10/2019
  03/06/2019        15               Sates                                                    -s193.8s

  03/03t2019        33419062         Money Gram                  TRUESDELL                     s100.00
  0310212019        3331 9061        Western Union               GRAY                           5s0.00




                                                                                   lnmate #z 15736049
                                         Case 3:19-cv-01291-MPS Document 1 Filed 08/20/19 Page 17 of 17




                                                                                                              (
                                                                                                          ç
      'Jr(â 1 5736-049<t
                  Brandorr GraY
                Federal Conectiotral lnsitution
                33 1/2 Pembroke Road
                Þanbury, CT 0681 1
-ii
                United Stales




                                                       Oçç'rG-. eÇ+¡,c^
                                                                                  Clacl<
                                                        u
                                                                           bìsfti.+cÕhst
                                                         Qls     ¿c.'ç€.Þ a-¡.+ø
                                                                                 ßLu o
                                                            ßr   idgn-?o.f,
                                                                              LT    OæOq
